DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit capable of performing and a temperature measuring unit configured  to measure in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is TANAKA YOSHIYUKI (JP 2010206259 A)
Regarding claim 1, YOSHIYUKI teaches A radio relay apparatus ([0001] a relay device) comprising: 
a repeater device including a processing unit ([0037] each repeater includes a controller 40 .. the controller 40 includes a CPU (central processing unit) 41, capable of performing radio communication with a communication terminal ([0002] communication between wireless terminal devices via the repeater is performed), and capable of switching a channel state ([0013] each relay device transmits control information to the wireless terminal device), and a temperature measuring unit configured to measure a temperature ([0038] the temperature measuring unit 48 includes a temperature sensor); and 
a site controller configured to manage a state of the repeater device ([0020] The server 4 can remotely control various settings of the plurality of repeaters 1 to n), wherein 
the repeater having a high temperature is avoided ([0053] the relay device having a high measured temperature is avoided).
However, YOSHIYUKI fails to teach or suggest 
in cases where the state of the repeater device is a control channel state to control entire communication, and an internal temperature of the repeater device is equal to or more than a first temperature threshold set in advance, the site controller brings the repeater device from the control channel state to an unavailable state.
Therefore, claim 1 is allowed.
Dependent claims 2-7 are allowed for depending from claim 1  

Regarding claim 8, YOSHIYUKI teaches A temperature control method for a radio relay apparatus, the temperature control method comprising: 
determining whether a state of a repeater device capable of performing radio communication with a communication terminal ([0002] communication between wireless terminal devices via the repeater is performed), and capable of switching a channel state ([0013] each relay device transmits control information to the wireless terminal device) is a control channel state to control entire communication ([0013]  one of the relay devices in a wireless communication system that selects a channel that can be relayed from the channels assigned to each relay device ); 
monitoring an internal temperature of the repeater device ([0038] the temperature measuring unit 48 includes a temperature sensor), in cases where the state of the repeater device is the control channel state ([0011] When there are two or more relay devices that are free channels that can be used as relay channels in the control information and the temperature update means, the relay device corresponding to the lower temperature information is preferentially selected).
 YOSHIYUKI also teaches
determining whether the internal temperature of the repeater device is high; and the repeater having a high temperature is avoided ([0053] the relay device having a high measured temperature is avoided).
However, YOSHIYUKI fails to teach or suggest 
determining whether the internal temperature of the repeater device is equal to or more than a first temperature threshold set in advance; and 
bringing the repeater device from the control channel state to an unavailable state, in cases where the internal temperature of the repeater device is equal to or more than the first temperature threshold.
Therefore, claim 8 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAID M ELNOUBI/Examiner, Art Unit 2644